Citation Nr: 0842957	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  07-29 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
headaches, residuals of head trauma.  

2.  Entitlement to a rating in excess of 20 percent for 
residuals of fracture of the cervical spine, C2.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1978 to May 1982.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a November 2006 rating decision in which the RO denied 
the veteran's claims for a rating in excess of 10 percent for 
residual headaches, head trauma, and a rating in excess of 20 
percent for residuals of fracture, cervical spine, C2.  In 
February 2007, the veteran filed a notice of disagreement 
(NOD).  A statement of the case (SOC) was issued in July 
2007, and the veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in 
September 2007.

In July 2008, the Board remanded the matters on appeal to the 
RO to schedule the veteran for a requested videoconference 
hearing.  In September 2008, the veteran testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of that hearing is of record.  

For the reasons expressed below, these matters are being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.  

As a final preliminary matter, the Board notes that, in July 
2003, the veteran reported that he had ringing in the ears 
and depression due to his cervical spine and headache 
disabilities.  On the same date, the veteran submitted a VA 
Form 21-8940 (Veteran's Application for Increased 
Compensation Based on Unemployability).  However, there is no 
indication that the claims for service connection for 
tinnitus or depression, to include as secondary to the 
veteran's service-connected disabilities, or the July 2003 
claim for a total disability rating based on individual 
unemployability due to service-connected disability (TDIU) 
have yet been addressed by the RO.  As such, these matters 
are not properly before the Board, and are referred to the RO 
for appropriate action.  


REMAND

The Board's review of the claims file reveals that further RO 
action on the claims on appeal is warranted.  

The Board notes, initially, that the veteran last underwent 
VA evaluation for his service-connected headaches and his 
cervical spine disability in June 2006.  

The veteran's service-connected headaches are rated as 10 
percent disabling under Diagnostic Code 8045-9304.  
Diagnostic Code 8045 evaluates brain disease due to trauma, 
and states that purely subjective complaints such as 
headache, recognized as symptomatic of brain trauma are rated 
10 percent under DC 9304, applicable to dementia due to brain 
trauma.  This 10 percent rating will not be combined with any 
other rating for disability due to brain trauma.  Ratings in 
excess of 10 percent for brain disease due to trauma under 
Diagnostic Code 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045.  

The veteran's service-connected headaches have previously 
been rated pursuant to Diagnostic Code 8045-8100 (as 
reflected in a July 2003 rating decision).  Diagnostic Code 
8100 evaluates migraine headaches.  Pursuant to this 
diagnostic code, a 10 percent rating is warranted for 
headaches with characteristic prostrating attacks averaging 
one in 2 months over the last several months.  Headaches with 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months warrant a 30 
percent rating.  Very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability warrant a 50 percent rating.  38 C.F.R. § 
4.124a.

The Board also notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).   
 
On neurological examination in June 2006, the veteran 
complained of daily headaches, which described as at level 3 
on a pain scale of 0 to 10.  He reported that he had never 
been diagnosed with migrainous headaches, and had never been 
on Imitrex or chronic, neurologic-type medicines for 
headaches.  The veteran reported that he had no bedrest 
specifically imposed because of headaches, but he had not 
been treated as incapacitating headaches.  The pertinent 
diagnosis was headaches of a chronic nature.  

During the September 2008 hearing, the veteran testified that 
he always had a headache, and headaches at level 3 on the 
pain scale were the "best" he ever had.  He reported that 
he experienced a number of bad days, which, depending on the 
season of the year and the weather, could range from a couple 
of days a week to once a month.  He added that he spent most 
of his time lying down at home, because that was the only 
thing which did not aggravate his neck and headache.  

While the most recent VA examination report does not reflect 
a diagnosis of migraine headaches, the Board notes that the 
veteran may be entitled to a rating in excess of 10 percent 
if his service-connected headaches are is rated, by analogy, 
to migraine headaches.  However, the June 2006 VA examiner 
did not include any comment as to the frequency or the 
severity of the veteran's headaches, to include whether, and 
how frequently, he experiences any prostrating attacks.  
Moreover, as the veteran described his headaches as level 3 
during the June 2006 VA examination, and subsequently 
testified that level 3 was the best pain level he 
experienced, his testimony reflects a worsening of the 
service-connected headache disability since June 2006.  

In light of the foregoing, the Board finds that 
contemporaneous medical findings and opinion responsive to 
the applicable rating criteria are needed to fully evaluate 
the veteran's service-connected headaches.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  See also Green v. Derwinski, 1 
Vet. App. 121, 124 (1991) (VA has a duty to provide the 
veteran with a thorough and contemporaneous medical 
examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (an examination too remote for rating purposes cannot 
be considered contemporaneous).  

As regards the service-connected cervical spine disability, 
the June 2006 VA examination report reflects forward flexion 
of the cervical spine from 0 to 40 degrees, without much 
complaint of pain; extension from 0 to 20 degrees, with 
flare-up of pain; lateral flexion from 0 to 30 degrees, with 
some discomfort at the end range; left rotation from 0 to 60 
degrees and right rotation from 0 to 65 degrees, with flare-
up of pain at those end points.  The examiner added that 
repeated neck motion caused pain flare-ups at the above-
described degrees, and noted that there was no incapacitation 
in the previous 12 months.  The diagnoses were cervical spine 
degenerative disc disease and post-traumatic bony fusion C2-3 
level without neuropathic or radicular problems.  

During the September 2008 hearing, the veteran testified that 
he did not have any motion of the head and neck which was not 
painful.  Moreover, he added that his last VA examination was 
conducted on a "good day" and he was probably turning his 
head more than normal.  The Board finds that the veteran's 
statement that he did not have any head or neck range of 
motion which was not painful, reflects a worsening since the 
June 2006 VA examination.  

Accordingly, to ensure that the record reflects the current 
severity of the veteran's service-connected cervical spine 
disability, the Board finds that a more contemporaneous 
examination, responsive to the pertinent rating criteria, is 
also needed to properly evaluate this disability.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also Green, 1 
Vet. App. at 124; and Caffrey, 6 Vet. App. at 381.  

Further, as regards both disabilities, the Board notes that, 
historically, in an October 1983 rating decision, the RO 
originally granted the veteran service connection  residuals 
of a fracture of the cervical spine incurred during an in-
service motorcycle accident.  The September 1992 rating 
decision which initially granted service connection for 
headaches noted that the veteran had complained of frequent 
headaches secondary to his fractured cervical spine.  In 
October 1997, following separation from service, the veteran 
was involved in a motor vehicle accident in which he hit a 
deer.  [Parenthetically, the record reflects that the veteran 
was also involved in a July 1994 motor vehicle accident, and 
was struck in the head after being run off the road in 
February 1994].  The impression on VA examination in October 
1997 was recent aggravation of neck pain and headaches since 
October 1997 motor vehicle accident.  The report of a June 
2003 VA examination notes that the veteran was reinjured, 
aggravating his neck and headaches, in the October 1997 
accident.  However, the medical evidence of record does not 
clearly reflect whether the current level of impairment 
associated with the veteran's cervical spine and headaches is 
due to his service-connected disabilities, his subsequent 
motor vehicle accident(s), or some combination of these.  
Hence, on remand the examiner(s) should opine as to whether 
is possible to separate the symptoms and/or degree of 
impairment due to the veteran's service-connected 
disabilities from residuals of his post-service motor vehicle 
accident(s).  

The Board emphasizes that where it is not possible to 
distinguish the effects of a nonservice-connected condition 
from those of a service-connected condition, the reasonable 
doubt doctrine dictates that all symptoms be attributed to 
the veteran's service-connected disability.  See Mittleider 
v. West, 11 Vet. App. 181 (1998).  

Accordingly, to obtain all pertinent findings needed to 
properly evaluate each claim on appeal, the RO should arrange 
for the veteran to undergo VA neurological and orthopedic 
examinations, by appropriate physicians, at a VA medical 
facility.  The veteran is hereby advised that failure to 
report for any scheduled VA examination(s), without good 
cause, shall result in denial of the claim(s) for increase.  
See 38 C.F.R. § 3.655(b).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the veteran fails to report to any scheduled examination(s), 
the RO must obtain and associate with the claims file any 
copy(ies) of notice(s) of the date and time of the 
examination(s) sent to the veteran by the pertinent VA 
medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes outpatient treatment records from the 
Butler VA Medical Center (VAMC) dated from January 1984 to 
March 1988.  The Board emphasizes that records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain any 
outstanding records of pertinent treatment from the Butler 
VAMC, since December 2004 (one year prior to the date of the 
claim for increase), following the current procedures 
prescribed in 38 C.F.R. § 3.159(c) as regards requests for 
records from Federal facilities. 

The record also reflects that pertinent, identified private 
medical records have not been obtained.  In this regard, in 
August 2006, the veteran submitted a VA Form 21-4142 
(Authorization and Consent to Release Information to the 
Department of Veterans Affairs (VA)) indicating that he 
received treatment for his cervical spine and headaches from 
Dr. Multari.  In regard to the dates of treatment, the 
veteran noted "see statements." Attached to this VA Form 
21-4142 is a patient ledger from Dr. Multari, reflecting 
treatment from January 2003 to May 2006.  Moreover, Medicare 
summaries associated with the claims file reflect that the 
veteran received treatment from Dr. Multari from February to 
April 2006, and the veteran reported during the June 2006 VA 
examination that he was seen on a fee-basis by Dr. Multari.  
While the claims file includes records of treatment by Dr. 
Multari from March 1983 to June 1995, and the Social Security 
Administration (SSA) records associated with the claims file 
include records of treatment from Dr. Multari from March 1997 
to May 2002, there is no indication that the RO has requested 
records from Dr. Multari since the veteran submitted the VA 
Form 21-4142 in August 2006.  

As required under 38 C.F.R. § 3.159(c)(3), VA must attempt to 
procure treatment records identified by the veteran.  
Accordingly, as the claims are being remanded, the RO should 
obtain and associate with the claims file all pertinent 
outstanding records of treatment from Dr. Multari.  If 
current authorization to obtain these records is required, 
the RO should request that the veteran sign and furnish such 
appropriate authorization for the release to VA of all such 
private medical records, and any such authorization should be 
associated with the claims file.

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claims on 
appeal.  The RO's notice letter to the veteran should explain 
that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
also ensure that its letter to the veteran meets the notice 
requirements of Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008). 

In Vazquez-Flores, the Court held that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate a claim for an increased rating: (1) 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

While an August 2008 letter advised the veteran of the 
Court's decision in Vazquez-Flores, advised him how 
disability ratings are determined, informed him that he must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of his 
disability and the effect that worsening has on his 
employment and daily life, provided examples of the types of 
medical and lay evidence that he could submit, and included 
the General Rating Formula for Diseases and Injuries of the 
Spine, the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, and the General Rating 
Formula for Mental Disorders, the veteran has not been 
advised of all the rating criteria potentially applicable to 
his service-connected headaches.  The RO should ensure that 
the veteran is advised of such applicable rating criteria, as 
appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the Butler 
VAMC any records of evaluation and/or 
treatment of the veteran's cervical spine 
and/or headaches, since December 2004.  
The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claims on appeal, that is not currently 
of record.  If a more current 
authorization is required to obtain 
outstanding treatment records from Dr. 
Multari, the RO should specifically 
request that the veteran provide current 
signed authorization to enable it to 
obtain all outstanding records from this 
provider, and a copy of such 
authorization should be associated with 
the claims file. 

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period) and 
the RO should ensure that its letter 
meets the requirements of Vazquez-Flores 
(cited to above).   

4.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified-to 
specifically include the treatment 
records from Dr. Multari (as noted 
above)-following the current procedures 
set forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

5.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA orthopedic and neurological 
examinations, by appropriate physicians, 
at a VA medical facility.  Specifically 
as regards to evaluation of the cervical 
spine, the neurological examination 
should be conducted first, and that 
examination report should be made 
available to the VA orthopedic examiner 
in conjunction with his or her 
examination of the veteran.  

The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to each physician 
designated to examine the veteran, and 
each examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
indicated tests and studies (to include 
X-rays) should be accomplished (with all 
results made available to the requesting 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.  Each 
physician should set forth all 
examination findings, along with a 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

Neurological examination - The physician 
should identify, and comment on the 
frequency or extent, as appropriate, of 
all neurological symptoms associated with 
the veteran's cervical spine.  The 
examiner should also offer an opinion as 
to whether the veteran has any separately 
ratable neurological disability (in 
addition to orthopedic disability) as a 
manifestation of the service-connected 
cervical spine disability.

As regards the veteran's service-
connected headaches, the neurological 
examiner should describe the frequency 
and extent of the veteran's headaches.  
Specifically, the physician should 
indicate whether the veteran's headaches 
(a) are manifested by characteristic 
prostrating attacks averaging 1 in 2 
months over the last several months, (b) 
are manifested by characteristic 
prostrating attacks occurring on an 
average once a month over the last 
several months, or (c) consist of very 
frequent, completely prostrating and 
prolonged attacks productive of severe 
economic inadaptability. 

The examiner should also offer comment as 
to whether it is possible to distinguish 
the symptoms and effects of the veteran's 
service-connected headaches, from those 
attributable to any post-service motor 
vehicle accident(s).  If it is not 
medically possible to do so, the examiner 
should clearly so state, indicating that 
the above-noted findings are indicative 
of the veteran's overall impairment 
associated with headaches.

Orthopedic examination - The physician 
should conduct range of motion testing of 
the cervical spine (expressed in degrees, 
with standard ranges provided for 
comparison purposes).  The physician 
should render specific findings as to 
whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination.  If pain on motion is 
observed, the physician should indicate 
the point at which pain begins.  In 
addition, the physician should indicate 
whether, and to what extent, the veteran 
experiences likely functional loss of the 
cervical spine due to pain and/or any of 
the other symptoms noted above during 
flare-ups and/or with repeated use; to 
the extent possible, the examiner should 
express any such additional functional 
loss in terms of additional degrees of 
limited motion.  

The physician should also indicate 
whether the veteran has any ankylosis of 
the cervical spine; and, if so, the 
extent of any such ankylosis, and whether 
the ankylosis is favorable or 
unfavorable.   

Considering all neurological and 
orthopedic examination findings, the 
examiner should render findings 
particularly responsive to the criteria 
for rating IVDS-specifically, comment as 
to the existence and frequency of any of 
the veteran's incapacitating episodes 
(i.e., a period of acute signs and 
symptoms due to IVDS that requires bed 
rest prescribed by a physician and 
treatment by a physician).  If the 
veteran has incapacitating episodes 
associated with his cervical spine 
disability, the examiner should specify 
whether, over the past 12 months, such 
episodes have had a total duration of (a) 
at least 4 weeks but less than 6 weeks; 
or (b) at least 6 weeks.  

The examiner should also offer comment as 
to whether it is possible to distinguish 
the symptoms and effects of the veteran's 
service-connected residuals of fracture 
of the cervical spine, C2, from those 
attributable to any post-service motor 
vehicle accident(s).  If it is not 
medically possible to do so, the examiner 
should clearly so state, indicating that 
the above-noted findings are indicative 
of the veteran's overall cervical spine 
impairment.

6.  If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination(s) sent 
to the veteran by the pertinent VA 
medical facility.

7.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal.  If the veteran fails, without 
good cause, to report to any scheduled 
examination(s), the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, the RO should 
adjudicate each claim in light of all 
pertinent evidence and legal authority.  

9.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied. The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).


